Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99-B.8.171 VAN KAMPEN 1 Parkview Plaza tel (630) 684-6000 INVESTMENTS PO Box 5555 www.vankampen.com Oakbrook Terrace, IL 60181-5555 April 26, 2004 ING Life Insurance and Annuity Company Attn: Lisa Gilarde 151 Farmington Avenue Hartford, CT 06156 Dear Ms. Gilarde: This letter is being executed in connection with the Fund Participation Agreement (the "Participation Agreement") entered into among Van Kampen Funds Inc. ("VKF"), Van Kampen Investor Services, Inc., and ING Life Insurance and Annuity Company ("ILIAC") and dated as of April 26, 2004. Defined terms used in this letter arc as set forth in the Participation Agreement. This letter relates to VKF's agreement to pay ILIAC a supplemental services fee with respect to Class A Shares of the Funds purchased by the Accounts pursuant to the Participation Agreement. For services provided by ILIAC to Contract owners or participants who allocate value under their Contract to Class A Shares of the Funds, VKF agrees to pay ILIAC a supplemental quarterly fee in arrears equal (on an annual basis) to .05% (5 basis points) of the average daily net assets of Contracts invested in Class A Shares of the Funds; provided, however, that VKF shall not pay ILIAC supplemental fees to the extent ILIAC (or any of its affiliates) has already received supplemental fees from VKF (or any of its affiliates) with respect to the same investment in a particular Fund under the Contracts. This letter agreement may be terminated by either party at any time with or without cause upon notice to the other parry at the addresses included in this letter. This letter agreement may be terminated immediately by either party if it reasonably believes that the payment or receipt of the supplemental fee is in violation of applicable law. No provision of this letter agreement may be amended except by a written agreement properly authorized and executed by both parties. This letter agreement does not modify or supersede any terms of the Participation Agreement or any other agreement between us. Very truly yours, VAN KAMPEN FUNDS INC. By: /s/ Michael P. Kiley Name: Michael P. Kiley Title: President Acknowledged ad Agreed: ING LIFE INSURANCE AND ANNUITY COMPANY By: /s/ Laurie M. Tillinghast Name: Laurie M. Tillinghast Title: Vice President
